DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 02/07/2022 for response of the office action mailed on 11/12/2021.  Independent claims 1, 8 and 15 are amended.  Dependent claims 4-5, 11-12 and 18-19 deleted. Claims 21-26 are added. Therefore, claims 1-3, 6-10, 13-17 and 20-26 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1, 6, 8, 13, 15 and 21-26  are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (2020/0053835), Ye hereinafter, in view of  Wang et al. (2021/0337544), Wang hereinafter.

Re. claims 1 and 15, Ye teaches a method performed by a user equipment (UE) for sidelink communication (Fig. 3/Fig. 6-7 & ¶0003 - Methods, devices, and systems for controlling a sidelink …a wireless transmit/receive unit connects to a first network access device operating in a first radio access technology (RAT) and obtains resources for sidelink in the first RAT from the first network access device. Thereafter, the WTRU moves out of a coverage area of the first network access device into a coverage area of a second network access device operating in a second RAT. The WTRU obtains or maintains resources for sidelink with devices in the coverage area of the first network access device from the second network access device. ¶0014 - procedure for a WTRU to determine whether to transmit using LTE sidelink transmissions or NR sidelink transmissions; Also, as per instant application, NR also refers to New Radio, see ¶0007) and a user equipment (UE) (Fig. 1B, Fig. 7, 710) for sidelink communication (Fig.3/Fig.7), the UE comprising: at least one transceiver (Fig. 1B,  120) ; and at least one processor (Fig. 1B,  118), operably connected to the at least one transceiver, and configured to: receive, from a base station (BS), system information on a plurality of sidelink resource pools (Fig. 7 & ¶0134 - The WTRU 710 may receive SIB21 721 for the LTE V2X sidelink communication common from eNB 720… The WTRU 710 may receive the SIB V2X 731 from gNB 730 for NR V2X sidelink communication common configurations. That is, UE receives either LTE V2X sidelink communication common configuration or NR V2X sidelink communication common configurations depending upon whether UE/WTRU is in LTE coverage area (eNB coverage area) or 5G/NR coverage area (gNB coverage area) as shown in Fig. 7. Also, see ¶0003), and identify the plurality of the sidelink resource pools based on the system information (See ¶0003 & Fig. 3/Fig.7 & ¶0109 - The NR Uu interface may be implemented so as to support both LTE sidelink and NR sidelink simultaneously. For example, if a mode 3 vehicle is communicating with other vehicles via an LTE sidelink, and if this vehicle moves out of the coverage of LTE network, it cannot further obtain sidelink transmission resources from the LTE eNB. However, if this vehicle is in coverage of NR gNB, it may still obtain the resource allocation from the NR gNB for its LTE sidelink transmissions. ¶0134-¶0136, discussed throughout, depending upon whether UE/WTRU (710) is in LTE coverage area (eNB coverage area) or 5G/NR coverage area (gNB coverage area), UE/WTRU is able decode system information (SIB 21 (also, see ¶0099, sidelink resource pool related to LTE network) or SIB V2X) to identify the sidelink resource pools (based on either LTE V2X sidelink communication common configurations or NR V2X sidelink communication common configurations) applicable for LTE sidelink (if 710 is in eNB coverage area) or NR sidelink (if 710 is in gNB coverage area) as shown in Fig. 3 & Fig.7), wherein, in case that the UE transmits a first sidelink signal, transmitting the first sidelink signal using one sidelink resource pool among the plurality of the sidelink resource pools (See ¶0003 & Fig. 3/Fig.7 & ¶0134 - The WTRU 710 then may send SidelinkUEInformation 722 back to the eNB 720..  The WTRU 710 may send SidelinkUEInformation 732 to the gNB 730 showing interest in the sidelink transmission. That is, WTRU 710/UE transmits sidelink UE information 722 or 732 depending upon received (LTE or NR) V2X sidelink communication common configurations (corresponding sidelink configurations containing resource information as transmitted in SIB 21 (applicable LTE coverage) or in SIB V2X (applicable NR coverage ) whether the UE (WTRU 710) is in LTE coverage area or NR coverage area as shown in Fig. 7). 
Yet, Ye does not expressly teach wherein, in case that the UE receives a second sidelink signal, receiving the second sidelink signal using the plurality of the sidelink resource pools.
However, in the analogous art, Wang explicitly discloses wherein, in case that the UE receives a second sidelink signal, receiving the second sidelink signal using the plurality of the sidelink resource pools. (Fig. 1-6 & ¶0127 - S301: The terminal device performs sidelink communication in a first BWP in a first time unit. The sidelink communication in the first time unit may include broadcast. ….. the broadcast may refer to communication between one terminal device and all terminal devices in a cell. Therefore, for the broadcast, all the terminal devices need to perform receiving. Fig. 1-6 & ¶0157 -  In time domain, the resource pool may correspond to one or more time units, for example, a slot, a symbol, and a subframe. In frequency domain, the resource pool may correspond to a segment of continuous or discontinuous frequency domain resources. In frequency domain, the resource pool may be configured in the SL BWP. Fig. 1-6 & ¶0172 - S302: The terminal device performs sidelink communication in a second dedicated BWP in a second time unit by using the second frame structure numerology. …. The second frame structure numerology is a frame structure numerology of the second dedicated BWP. Fig. 1-6 & ¶0175 - a BWP (for example, the first BWP and/or the second dedicated BWP) for sidelink communication in S301 and S302 in FIG. 3 may be referred to as a sidelink BWP (SL BWP)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling 
Re. claim 8, Ye teaches a method performed by a base station (BS) for sidelink communication (Fig. 3/Fig. 6-7 & ¶0003 - Methods, devices, and systems for controlling a sidelink …a wireless transmit/receive unit connects to a first network access device operating in a first radio access technology (RAT) and obtains resources for sidelink in the first RAT from the first network access device. Thereafter, the WTRU moves out of a coverage area of the first network access device into a coverage area of a second network access device operating in a second RAT. The WTRU obtains or maintains resources for sidelink with devices in the coverage area of the first network access device from the second network access device. ¶0014 - procedure for a WTRU to determine whether to transmit using LTE sidelink transmissions or NR sidelink transmissions; Also, as per instant application, NR also refers to New Radio, see ¶0007), the method comprising: transmitting, to a user equipment (UE), system information on a plurality of sidelink resource pools (Fig. 7 & ¶0134 - The WTRU 710 may receive SIB21 721 for the LTE V2X sidelink communication common from eNB 720… The WTRU 710 may receive the SIB V2X 731 from gNB 730 for NR V2X sidelink communication common configurations. That is, UE receives either LTE V2X sidelink communication common configuration or NR V2X sidelink communication common configurations depending upon whether UE/WTRU is in LTE coverage area (eNB coverage area) or 5G/NR coverage area (gNB coverage area) as shown in Fig. 7. Also, see ¶0003), wherein, in case that the UE transmits a first sidelink signal, the first sidelink signal is, by the UE, transmitted using one sidelink resource pool among the plurality of the sidelink resource pools (See ¶0003 & Fig. 3/Fig.7 & ¶0134 - The WTRU 710 then may send SidelinkUEInformation 722 back to the eNB 720..  The WTRU 710 may send SidelinkUEInformation 732 to the gNB 730 showing interest in the sidelink transmission. That is, WTRU 710/UE transmits sidelink UE information 722 or 732 depending upon received (LTE or NR) V2X sidelink communication common configurations (corresponding sidelink configurations containing resource information as transmitted in SIB 21 (applicable LTE coverage) or in SIB V2X (applicable NR coverage ) whether the UE (WTRU 710) is in LTE coverage area or NR coverage area as shown in Fig. 7), 
Yet, Ye does not expressly teach wherein, in case that the UE receives a second sidelink signal, the second sidelink signal is, by the UE, received using the plurality of the sidelink resource pools.
However, in the analogous art, Wang explicitly discloses wherein, in case that the UE receives a second sidelink signal, the second sidelink signal is, by the UE, received using the plurality of the sidelink resource pools. (Fig. 1-6 & ¶0127 - S301: The terminal device performs sidelink communication in a first BWP in a first time unit. The sidelink communication in the first time unit may include broadcast. ….. the broadcast may refer to communication between one terminal device and all terminal devices in a cell. Therefore, for the broadcast, all the terminal devices need to perform receiving. Fig. 1-6 & ¶0157 -  In time domain, the resource pool may correspond to one or more time units, for example, a slot, a symbol, and a subframe. In frequency domain, the resource pool may correspond to a segment of continuous or discontinuous frequency domain resources. In frequency domain, the resource pool may be configured in the SL BWP. Fig. 1-6 & ¶0172 - S302: The terminal device performs sidelink communication in a second dedicated BWP in a second time unit by using the second frame structure numerology. …. The second frame structure numerology is a frame structure numerology of the second dedicated BWP. Fig. 1-6 & ¶0175 - a BWP (for example, the first BWP and/or the second dedicated BWP) for sidelink communication in S301 and S302 in FIG. 3 may be referred to as a sidelink BWP (SL BWP)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling 

Re. Claims 6 and 13, Ye and Wang teach claims 1 and 8.
Yet, Ye does not expressly teach wherein the plurality of the sidelink resource pools are configured within equal bandwidth  parts (BWPs), and wherein the plurality of the sidelink resource pools are configured for one carrier.
However, in the analogous art, Wang explicitly discloses  wherein the plurality of the sidelink resource pools are configured within equal bandwidth  parts (BWPs) (See Fig. 5C, BWP0 and BWP1 are configured with equal sized resource pools (60 KHz *3 ~ 180 KHz bandwidth for each BWP as shown in Fig.5C)) , and wherein the plurality of the sidelink resource pools are configured for one carrier (Fig. 5C & ¶0156 - for one carrier component (CC), the network device may configure a plurality of BWPs on the CC for the terminal device.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ye’s invention of UU interface enhancement for NR V2X  to include Wang’s invention of a communication method and a system, because it provides an efficient mechanism in implementing broadcast sidelink communication supporting a plurality of frame structure numerologies  in a New Radio (NR) systems . (¶0002- ¶0004, Wang)


Re. claims 21 and 25, Ye and Wang teach claims 1 and 15.
Ye further teaches the processor (Fig. 1B,  118) is further configured to: receive, from the BS, a downlink control information (DCI), wherein the DCI is one of: the first DCI for a new radio (NR) sidelink, and the second DCI for a long term evaluation (LTE) sidelink (Fig. 3/Fig. 6 & ¶0128 - dynamic scheduling may be based on a unified DCI format for V2X.  …the unified DCI format for V2X may include a field, which may be referred to as an NR Indicator field.  The NR Indicator field may be used to indicate whether the current DCI is for the LTE sidelink grant or for the NR sidelink grant. Fig. 3/Fig. 6 & ¶0129 -  After receiving this DCI from NR gNB, the WTRU may first check the NR Indicator field of this DCI.  If it is equal to 0 , then the WTRU schedules the transmissions on LTE sidelink, using the grants from the remaining fields of the DCI.  If the value is equal to 1, then the WTRU schedules the transmissions on NR sidelink, using the grants from the remaining fields of the DCI. That is , when NR indicator field of DCI is 1, interpreted as first DCI for NR sidelink, and when NR indicator field of DCI is 0, interpreted as second DCI for LTE sidelink),  and identify whether the DCI is a first DCI or a second DCI based on a radio network temporary identifier (RNTI),  wherein the RNTI is one of: a first RNTI for the NR sidelink, and a second RTNI for the LTE sidelink (Fig. 3/Fig. 6 & ¶0131 - dynamic scheduling may be based on separate DCI formats for NR sidelink and LTE sidelink. ..… the first type of DCI format may be for the legacy (i.e., LTE) sidelink resource allocation, while the second type of DCI format may be for the NR sidelink resource allocation. Fig. 3/Fig. 6 & ¶0132 - if using the RNTI for LTE sidelink service passes the CRC check, then the DCI format is for LTE sidelink.  If using the RNTI for NR sidelink service passes the CRC check, then the DCI format is for NR sidelink. That is, RNTI  passing CRC check with  DCI format for NR sidlelink is interpreted as first RNTI and RNTI  passing CRC check with  DCI format for LTE sidlelink is interpreted as second RNTI).

Re. claim 23, Ye and Wang teach claim 8.
Ye also teaches transmitting, to a user equipment (UE), a downlink control information (DCI), wherein the DCI is identified as a first DCI or a second DCI based on a radio network temporary identifier (RNTI), wherein the DCI is one of: the first DCI used for a new radio (NR) sidelink, and the second DCI used for a long term evaluation (LTE) sidelink (Fig. 3/Fig. 6 & ¶0128 - dynamic scheduling may be based on a unified DCI format for V2X.  …the unified DCI format for V2X may include a field, which may be referred to as an NR Indicator field.  The NR Indicator field may be used to indicate whether the current DCI is for the LTE sidelink grant or for the NR sidelink grant. Fig. 3/Fig. 6 & ¶0129 -  After receiving this DCI from NR gNB, the WTRU may first check the NR Indicator field of this DCI.  If it is equal to 0 , then the WTRU schedules the transmissions on LTE sidelink, using the grants from the remaining fields of the DCI.  If the value is equal to 1, then the WTRU schedules the transmissions on NR sidelink, using the grants from the remaining fields of the DCI. That is , when NR indicator field of DCI is 1, interpreted as first DCI for NR sidelink, and when NR indicator field of DCI is 0, interpreted as second DCI for LTE sidelink. Also, see ¶0131-¶0132), wherein the RNTI is one of: a first RNTI for the NR sidelink, and a second RTNI for the LTE sidelink (Fig. 3/Fig. 6 & ¶0131 - the dynamic scheduling may be based on separate DCI formats for NR sidelink and LTE sidelink.  … the first type of DCI format may be for the legacy (i.e., LTE) sidelink resource allocation, while the second type of DCI format may be for the NR sidelink resource allocation. Fig. 3/Fig. 6 & ¶0132 - if using the RNTI for LTE sidelink service passes the CRC check, then the DCI format is for LTE sidelink.  If using the RNTI for NR sidelink service passes the CRC check, then the DCI format is for NR sidelink. That is, RNTI  passing CRC check with  DCI format for NR sidlelink is interpreted as first RNTI and RNTI  passing CRC check with  DCI format for LTE  sidlelink is interpreted as second RNTI).

Re. claims 22, 24 and 26, Ye and Wang teach claims 1, 8 and 15.
Yet, Ye does not expressly teach wherein the first sidelink signal comprising a sidelink control information or data corresponding the sidelink control information.
However, in the analogous art, Wang explicitly discloses wherein the first sidelink signal comprising a sidelink control information or data corresponding the sidelink control information. (Fig. 1-7 & ¶0107 - The sidelink is used for communication between terminal device…. PSCCH may be used to carry sidelink control information (SCI), and the SCI may also be referred to as a sidelink scheduling assignment (SL SA).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ye’s invention of UU interface enhancement for NR V2X  to include Wang’s invention of a communication method and a system, because it provides an efficient mechanism in implementing broadcast sidelink communication supporting a plurality of frame structure numerologies  in a New Radio (NR) systems . (¶0002- ¶0004, Wang)











Claims  2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Wang, further  in view of  Loehr (2020/0314819), Loehr hereinafter.

Re. Claims 2, 9 and 16, Ye and Wang teach claims 21, 23 and 25.
Yet, Ye and Wang do not expressly teach if the DCI is the second DCI, obtaining timing offset information from the DCI, wherein the timing offset information comprises information between a NR slot receiving the DCI and an LTE subframe to be applying the DCI.
However, in the analogous art, Loehr explicitly discloses if the DCI is the second DCI, obtaining timing offset information from the DCI, wherein the timing offset information comprises information between a NR slot receiving the DCI and an LTE subframe to be applying the DCI. (Fig.1/Fig. 6-7 & ¶0073 - DCI information received on an NR PDCCH may be delivered to an LTE PHY layer of an NR V2X UE at some predefined timing. …. an NR PHY may deliver a received DCI to an LTE PHY at some predefined timing. .. …Such timing offset may be fixed in a standard (e.g., if an NR DCI containing a LTE SL grant was received in slot n, the UE may consider the LTE SL grant as being received in a first LTE subframe x which starts at least Toffset  later then slot n) or it may be preconfigured by higher layer signaling.  The timing offset could be defined in terms of ms or in number of slots/subframe/symbols).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ye’s invention of UU interface enhancement for NR V2X  and Wang’s invention of a communication method and a system  to include Loehr’s invention of multi-RAT (radio access technology) V2X (Vehicle-to-Anything), because it provides dynamic cross-RAT scheduling with downlink control information (DCI), enabling timing translation from one RAT to another, thereby, alleviates timing issues (e.g., slot/frame boundaries) associated with coverage foot prints from an NR cell and a LTE cell/carrier. (¶0058, Loehr)
Re. Claims 3, 10 and 17, Ye and Wang teach claims 21, 23 and 25.
Ye further teaches wherein the second DCI includes indicator on activation or release SPS for the LTE sidelink. (¶0104 - In LTE, semi-persistent scheduling (SPS) is used for downlink, uplink and sidelink.  ….  For SL grant in DCI format 5A, the SL SPS configuration index is provided with explicit SPS activation and deactivation indication. Here, DCI format associated with LTE side link is interpreted as second DCI).
Yet, Ye and Wang do not expressly teach wherein the first DCI includes indicator on activation or release semi-persistent scheduling (SPS) for the NR sidelink,
However, in the analogous art, Loehr explicitly discloses wherein the first DCI includes indicator on activation or release semi-persistent scheduling (SPS) for the NR sidelink (¶0060 - such as if NR Uu (e.g., a gNB) provides SL resources (e.g., SPS resources) for LTE SL UE mode 3 operations, a new DCI format may be introduced for NR Uu.  .. new DCI format may include DCI indicating activation and/or deactivation of a SL SPS configuration (e.g., SPS configuration may be signaled via RRC signaling) and/or may dynamically assign SL resources on the PC5 interface.  ….the new NR DCI format may have the same fields as an LTE DCI format allocating SL resources (e.g., DCI format 5_A).  Such an implementation may enable the new NR DCI format to be understood by an LTE protocol stack of a NR V2X UE.  Here, the new NR DCI is interpreted as first DCI which includes indication for  activation and/or deactivation of  SL SPS configuration for NR V2X UE as disclosed supra).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ye’s invention of UU interface enhancement for NR V2X  and Wang’s invention of a communication method and a system  to include Loehr’s invention of multi-RAT (radio access technology) V2X (Vehicle-to-Anything), because it provides dynamic cross-RAT scheduling with downlink control information (DCI), enabling timing translation from one RAT to another, thereby, 

Allowable Subject Matter
Claims 7, 14 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 7 –  wherein the plurality of sidelink resource pools includes a first resource pool including a feedback channel and a second resource pool which does not include the feedback channel.
Claim 14 –  wherein the plurality of sidelink resource pools includes a first resource pool including a feedback channel and a second resource pool which does not include the feedback channel.
Claim 20 –  wherein the plurality of sidelink resource pools are configured within equal bandwidth part (BWP), and wherein the plurality of sidelink resource pools includes a first resource pool including a feedback channel and a second resource pool which does not include the feedback channel.

Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 8 and  15 along with a cancellation of claims 4-5, 11-12, 18-19 and an addition of new claims 21-26.
Earlier claim objections for claims  1, 3-5, 8, 10-12, 15 and 17-19 have been withdrawn following amended claim languages as submitted on 02/07/2022.
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.

Regarding arguments in pages  9-10 for independent claim 1,  applicant argues that Ye fails to teach,”  wherein, in case that the UE transmits a first sidelink signal, transmitting the first sidelink signal using one sidelink resource pool among the plurality of the sidelink resource pools “. Examiner respectfully disagrees with the applicant.  Ye discloses, in general, about an inventive concept of a system and a method for controlling sidelinks, as operated by a plurality of radio access technologies (e.g., LTE and NR system), where, a wireless transmit/receive unit (WTRU) connects to a first network access device operating in a first radio access technology (RAT) and obtains resources for sidelink (interpreted as sidelink resource pool under BRI) in the first RAT from the first network access device. Thereafter, the WTRU moves out of a coverage area of the first network access device into a coverage area of a second network access device operating in a second RAT. The WTRU obtains or maintains resources for sidelink (interpreted as sidelink resource pool under BRI) with devices in the coverage area of the first network access device from the second network access device. See ¶0003. Along with Fig.3 & Fig. 7, Ye further discloses in ¶0134, “The WTRU 710 then may send SidelinkUEInformation 722 back to the eNB 720..  The WTRU 710 may send SidelinkUEInformation 732 to the gNB 730 showing interest in the sidelink transmission “. 
That is, WTRU 710/UE transmits sidelink UE information 722 or 732 (interpreted as sidelink signal under BRI) depending upon received (LTE or NR) V2X sidelink communication common configurations (corresponding sidelink configurations containing resource information (i.e., 
Applicant further alleges that Ye fails to teach, “wherein, in case that the UE receives a second sidelink signal, receiving the second sidelink signal using the plurality of the sidelink resource pools“. Examiner agrees, however, in the analogous field, Wang et al. (2021/0337544 [Wingdings font/0xF3] a new reference), discloses the limitation as explained in §103 rejection supra.


Regarding arguments in page 11 for dependent claims 2-3, 9-10 and 16-17,  Loehr disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Loehr as pointed out in §103 rejection. Applicant, is, however, arguing that Loehr’s reference does not disclose limitations as taught by Ye and Wang, as explained supra. Applicant is respectfully reminded that dependent claims 2-3, 9-10 and 16-17 are unpatentable over Ye , in view of Wang (a new reference), further in view of Loehr. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

 In reference to Mochizuki and Nguyen, the rebuttals for those references are moot, as those references are not used for this  office action.



For these reasons, it is maintained that independent claims  1 is unpatentable over Ye, in view of Wang et al. (2021/0337544 [Wingdings font/0xF3] a new reference).

For similar reasons, it is maintained that independent claims 8 and 15 are unpatentable over Ye, in view of Wang et al. (2021/0337544 [Wingdings font/0xF3] a new reference).

As all other dependent claims depend either directly or indirectly from the independent claims 1, 8 and 15,   similar rationale also applies to all respective dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/M.S.C./Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467